

FIRST AMENDMENT TO LOAN DOCUMENTS
THIS FIRST AMENDMENT TO LOAN DOCUMENTS (this “Agreement”) is executed effective
as of September 28, 2015 (the “Effective Date”), by and among CJUF II STRATUS
BLOCK 21 LLC, a Delaware limited liability company (“Borrower”), STRATUS
PROPERTIES INC., a Delaware corporation (“Guarantor”), and BANK OF AMERICA,
N.A., a national banking association (“Administrative Agent”), as administrative
agent on behalf of and for the benefit of the Lenders, and the Lenders.
Capitalized terms used herein, but not otherwise defined herein, shall have the
meaning given to such term in the Loan Agreement.
W I T N E S S E T H:
WHEREAS, Lender made available a $100,000,000.00 loan (the “Loan”) to Borrower
pursuant to that certain Term Loan Agreement dated as of September 30, 2013 (the
“Loan Agreement”) by and between Borrower, Administrative Agent and Lenders, as
evidenced by that certain Promissory Note dated September 30, 2013 (the “Note”)
executed by Borrower and payable to the order of Bank of America, N.A., as
lender in the original principal amount of $100,000,000.00;
WHEREAS, the Loan is secured in part by that certain Deed of Trust, Assignment
of Leases and Rents, Security Agreement and Fixture Filing dated September 30,
2013 (the “Mortgage”) executed by Borrower to Administrative Agent covering
property more particularly described therein, (the “Property”) recorded as
Document Number 2013180523 in the Official Public Records of Travis County,
Texas;
WHEREAS, Borrower has requested that, among other things, Lenders increase the
Loan to $130,000,000.00; and
WHEREAS, Lenders have agreed to such request, subject to the terms and
conditions of this Agreement.
NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are all hereby acknowledged, Borrower,
Administrative Agent and Lenders hereby covenant and agree as follows:
ARTICLE I - AMENDMENTS
Section 1.1.    Loan Increase. The Loan is hereby increased to $130,000,000.00
and in that regard, the Loan Agreement, the Mortgage, and all of the other Loan
Documents are hereby modified and amended to reflect the amount of the Loan is
$130,000,000.00.
Section 1.2.    Note. Concurrently with the execution of this Agreement,
Borrower is executing and delivering to Administrative Agent, that certain
Amended and Restated Promissory Note in the principal amount of $130,000,000.00
(the “New Note”) to evidence the increase in the Loan. All references to the
Note or Notes in the Loan Documents shall mean the New Note. The New Note shall
be, and hereby is, one of the Loan Documents.
Section 1.3.    Maturity Date. As stated in the New Note, the Maturity Date has
been extended to September 28, 2020.
Section 1.4.    Permitted Transfer. Administrative Agent and Lenders hereby
acknowledge and permit (a) the acquisition by Stratus Properties Inc.
(“Stratus”) of the interests of Canyon-Johnson Urban Fund

FIRST AMENDMENT TO LOAN DOCUMENTS (W Hotel Austin)    Page 1



--------------------------------------------------------------------------------



II, L.P., a Delaware limited partnership (“Canyon”) in Borrower pursuant to the
terms of Section 4.13 of Borrower’s Amended and Restated Operating Agreement and
(b) in connection with such acquisition, the change in Borrower’s name to
Stratus Block 21, L.L.C., and the closure of the City National Bank Account as
reflected on Schedule 13 attached hereto. In connection with such transfer,
Administrative Agent and Lenders hereby release Canyon of all its obligations
under the Guaranty and the Environmental Agreement. Stratus hereby acknowledges
the terms of this Agreement, including the release of Canyon as a Guarantor, and
acknowledges that Stratus remains fully liable for all obligations pursuant to
the Guaranty and the Environmental Agreement. In connection with Borrower’s name
change, within thirty (30) days of the date of this Agreement, Borrower shall
deliver to Administrative Agent (i) a name change certification, and (ii) state
registration documentation for the updated name (the “Name Change Due
Diligence”). Once Administrative Agent has received and approved the Name Change
Due Diligence, (A) for all purposes of the Loan and the Loan Documents,
Borrower’s name shall be Stratus Block 21, L.L.C., (B) a UCC-3 shall be recorded
to evidence such name change, and (C) the organizational chart attached as
Schedule 11 to the Loan Agreement is hereby deleted and replaced with the
organizational chart attached hereto as Schedule 11.
Section 1.5.    Defined Terms. The following terms set forth in Schedule 1 to
the Loan Agreement are hereby amended and restated in their entirety as follows:
“FF&E Reserve Account” means account no. ***********9903 at Administrative Agent
into which the deposits required pursuant to Section 2.3(c) of this Agreement
are to be made.


“Guarantor” means Stratus and its heirs, personal representatives, successors
and assigns.


“Loan Amount” means One Hundred Thirty Million and No/100 Dollars
($130,000,000.00).


“Note” means the Amended and Restated Promissory Note in an amount equal to the
Loan Amount, made by Borrower to the order of Bank of America, N.A., as the same
may from time to time be extended, amended, restated, supplemented or otherwise
modified.


“Office Leasing Reserve Account” means account no. ***********9916 at
Administrative Agent, into which the deposits required pursuant to Section
2.3(c) of this Agreement are to be made.


“Reserve Accounts” means, collectively, the Office Leasing Reserve Account and
the FF&E Reserve Account, as applicable.


“Reserve Funds” means, collectively, Office Leasing Reserve Funds and FF&E
Reserve Funds.


Section 1.6.    Tax and Insurance Reserve Fund. Section 2.3(b) of the Loan
Agreement is hereby deleted. Borrower shall no longer be obligated to deposit
funds into the Tax and Insurance Reserve Fund. Amounts currently held in the Tax
and Insurance Reserve Fund shall be returned to Borrower.
Section 1.7.    Accounts.

FIRST AMENDMENT TO LOAN DOCUMENTS (W Hotel Austin)    Page 2



--------------------------------------------------------------------------------



(a)    Security Interest. Borrower hereby assigns and pledges to Administrative
Agent, for the benefit of the Lenders, and grants Administrative Agent, for the
benefit of the Lenders, a first priority security interest in and lien on, as
security for the Obligations (i) all of Borrower’s deposit accounts related to
the Property and, to the extent within Borrower’s Control, the businesses of
Service Company LLC and Show Bureau LLC, including, without limitation, (A) the
Owner’s Remittance Account, (B) the Cash Sweep Account, (C) any Borrower’s
Deposit Account now existing or hereafter established, (D) the Reserve Accounts,
and (E) all other operating accounts, any reserve or escrow accounts (subject to
and limited by the rights of Hotel Manager pursuant to the Hotel Management
Agreement and the subordination, non-disturbance and attornment agreement
between Hotel Manager and Administrative Agent with respect to the “Operating
Account”, the “Reserve Fund” and the “Payroll Account” as defined in the Hotel
Management Agreement to the extent maintained by Hotel Manager) other than the
Comerica Operating Account and the City National Bank Account reflected on
Schedule 13 attached hereto, any accounts from which Borrower may from time to
time authorize Administrative Agent or Swap Counterparty to debit payments due
on the Loan and any Swap Contracts, and any lockbox, cash management or other
account into which tenants are required from time to time to pay rent (all
accounts referred to above, the “Pledged Accounts”), (ii) all amounts or
Investment Property held in or credited to the Pledged Accounts, and (iii) any
proceeds thereof. The foregoing notwithstanding, the Pledged Accounts do not
include the Comerica Operating Account or the City National Bank Account
reflected on Schedule 13 attached hereto.
(b)    Control. Such security interest shall be perfected by virtue of
Administrative Agent’s “control” of the Pledged Accounts in accordance with
Section 9.104 of the Uniform Commercial Code of the State of Texas.
Administrative Agent shall have all of the rights and remedies available to a
secured party under the Uniform Commercial Code of the State of Texas, in
addition to all other rights and remedies available to Administrative Agent
under the Loan Documents or otherwise.
(c)    Negative Pledge. Borrower shall not further pledge, assign or grant any
security interest in the Pledged Accounts or the funds (except to the extent
funds are distributed out of the Pledged Accounts in accordance with the Loan
Agreement) or Investment Property deposited therein or permit any Lien to attach
thereto, except for the security interest in favor of Administrative Agent, for
the benefit of the Lenders, or any levy to be made thereon, or any UCC financing
statements, except those naming Administrative Agent as the secured party, to be
filed with respect thereto. Borrower shall maintain the security interest
created hereby as a first priority perfected security interest and will defend
the right, title and interest of Administrative Agent in and to the Pledged
Accounts and the funds and Investment Property therein against the claims and
demands of all Persons whomsoever (other than Lenders).
(d)    Restricted Accounts. Borrower shall not be entitled to withdraw funds
from the Reserve Accounts or the Borrower’s Deposit Account (the “Restricted
Accounts”) without Administrative Agent’s written consent (which may be by
e-mail). So long as no Event of Default exists, Administrative Agent shall grant
its consent Borrower’s withdrawal of funds on deposit in the Restricted Accounts
as follows:
(i)    with respect to the Reserve Accounts, only for the purposes, and subject
to the terms and conditions, set forth in Schedule 2 to the Loan Agreement, to
the extent funds are available on deposit in the applicable Reserve Account for
such purposes; and
(ii)    with respect to the Borrower’s Deposit Account, only for the purposes,
and subject to the terms and conditions, set forth in Section 4.6 of the Loan
Agreement, to the extent funds are available on deposit in the Borrower’s
Deposit Account for such purpose.

FIRST AMENDMENT TO LOAN DOCUMENTS (W Hotel Austin)    Page 3



--------------------------------------------------------------------------------



Such consent shall be granted by Administrative Agent within a reasonable time
after delivery by Borrower of a draw request acceptable to Administrative Agent,
together with the documents and information required by the applicable
provisions the Loan Agreement. Administrative Agent may require a site
inspection of the Property in order to verify completion of all requirements
prior to consenting to any withdrawal of funds from any Restricted Account. In
consenting to any payment from a Restricted Account, Administrative Agent shall
be entitled to rely on any bill, statement or estimate procured from the
appropriate public office, consultant, engineer, contractor or insurance company
or agent without any inquiry into the accuracy, validity, enforceability or
contestability of any cost, expense, commission, assessment, lien or title or
claim thereof.
(e)    Cash Sweep Account. Borrower shall not be entitled to withdraw funds from
the Cash Sweep Account without Administrative Agent’s written consent (which may
be by e-mail). Administrative Agent shall only be required to consent to
Borrower’s withdrawal of funds from the Cash Sweep Account upon satisfaction of
the conditions set forth in Section 5 of Schedule 7 to the Loan Agreement to the
extent funds are available on deposit in the Cash Sweep Account.
(f)    Schedule 13. The accounts chart attached as Schedule 13 to the Loan
Agreement is hereby deleted and replaced with the accounts chart attached hereto
as Schedule 13.
Section 1.8.    Schedule 7. Schedule 7 of the Loan Agreement is hereby amended
as follows:
(a)    The first sentence of Section 1 of Schedule 7 is hereby amended and
restated as follows: “Borrower shall maintain a Debt Service Coverage Ratio as
of any Determination Date of at least 1.20 to 1.00.”
(b)    The first sentence of Section 2 of Schedule 7 is amended and restated to
read as follows: “If the Debt Service Coverage Ratio is less than 1.20 to 1.00,
then Administrative Agent shall implement a Cash Sweep.” The third sentence of
Section 2 of Schedule 7 is amended and restated to read as follows: “Commencing
on the first Determination Date upon which Borrower provides to Administrative
Agent financial statements showing a Debt Service Coverage Ratio of less than
1.20 to 1.00, Borrower shall deposit into the Cash Sweep Account all Excess Cash
Flow received in any calendar month on or before the fifth (5th) day of the
second month thereafter (except with respect to the Excess Cash Flow for the
initial 3-month period preceding the Determination Date, which shall be
deposited concurrently with the provision of the quarterly financial statements
described above).”
(c)    The first sentence of Section 3 of Schedule 7 is hereby amended and
restated to read as follows: “If the Debt Service Coverage Ratio is less than
1.20 to 1.00 following two (2) consecutive Determination Dates, Borrower shall,
within thirty (30) days after such second (2nd) Determination Date, prepay such
principal amount as is required to achieve a Debt Service Coverage Ratio of 1.35
to 1.00 (redetermined as of such second (2nd) Determination Date and giving
effect to said prepayment) and shall satisfy any conditions to prepayment.”
(d)    Section 5 of Schedule 7 is hereby amended and restated in its entirety to
read as follows: “At such time as Borrower achieves a Debt Service Coverage
Ratio of at least 1.35 to 1.00 for two (2) consecutive Determination Dates, the
Cash Sweep will terminate and, provided no Event of Default exists, any funds
held in the Cash Sweep Account will be released to Borrower.”
Section 1.9.    Schedule 8. Schedule 8 of the Loan Agreement is hereby deleted
and replaced with Schedule 8 attached hereto.

FIRST AMENDMENT TO LOAN DOCUMENTS (W Hotel Austin)    Page 4



--------------------------------------------------------------------------------



Section 1.10.    Permitted Mezzanine Debt. Administrative Agent and Lenders
hereby agree that Borrower may obtain mezzanine financing subject to the
following conditions: (a) no Default or Event of Default exists, (b) the
proposed mezzanine loan shall not be secured by any collateral of the Loan and
the mezzanine lender shall enter into an intercreditor agreement with Borrower,
Administrative Agent and the Lenders in form and substance acceptable to
Administrative Agent; (c) the amount of the mezzanine debt does not exceed to
lesser of (i) $40,000,000.00, (ii) an amount, that when added to the Loan
Amount, causes the Loan to Value Ratio to equal 85%, and (iii) an amount, that
when added to the Loan Amount, causes the Aggregate Debt Service Coverage Ratio
to be less than 1.00 to 1.00. As used herein, “Loan-to-Value Ratio” means the
aggregate of the Loan Amount and the proposed amount of the mezzanine loan
divided by the appraised “As-Is” value of the Property. The appraised “As-Is”
value of the Property shall be based upon an appraisal prepared by a third-party
appraiser acceptable to, and engaged directly by, Administrative Agent. The
appraisal shall be satisfactory to Administrative Agent in all respects, as
reviewed, adjusted and approved by Administrative Agent. As used herein,
“Aggregate Debt Service Coverage Ratio” means, as of any Determination Date, for
the applicable Calculation Period the ratio, as determined by Administrative
Agent (which determination shall be conclusive absent manifest error), of Net
Operating Income to Aggregate Debt Service. As used herein, “Aggregate Debt
Service” means the payments of principal and interest that would have been
payable under a hypothetical loan in the amount of the aggregate of the Loan
Amount and the proposed amount of the mezzanine loan during the Calculation
Period, assuming (i) an interest rate equal to the Aggregate Assumed Interest
Rate, and (ii) amortization of the aggregate principal indebtedness over a
thirty (30) year amortization period. As used herein, “Aggregate Assumed
Interest Rate” means the greatest of: (i) the actual borrowing rate of the Loan,
(ii) the annual yield payable on the last day of the applicable Calculation
Period on ten (10) year United States Treasury obligations in amounts
approximately the outstanding principal balance of the Loan at the inception of
the Calculation Period plus two hundred fifty (250) basis points per annum, and
(iii) six and one-quarter percent (6.25%) per annum.
ARTICLE II -    CONDITIONS
Section 2.1.    Conditions to Closing. As a condition to the closing of this
Agreement, all of the following shall have been satisfied:
(a)    Borrower and Guarantor shall have executed and delivered to
Administrative Agent this Agreement;
(b)    Borrower shall have executed and delivered to Administrative Agent that
certain First Amendment of Deed of Trust;
(c)    Borrower shall have executed and delivered to Administrative Agent the
New Note;
(d)    Borrower shall have paid to Administrative Agent the commitment fee in
the amount of $325,000.00;
(e)    Borrower shall have delivered (or shall cause to be delivered) to
Administrative Agent, a commitment for mortgagee title insurance policy
reflecting the increased amount of the Loan and otherwise in form acceptable to
Administrative Agent together with evidence that the premium for issuance of a
mortgagee title insurance policy in accordance therewith is being paid by
Borrower at closing;

FIRST AMENDMENT TO LOAN DOCUMENTS (W Hotel Austin)    Page 5



--------------------------------------------------------------------------------



(f)    Borrower shall have delivered to Administrative Agent the authority
documents of Borrower and Guarantor required by Administrative Agent, as well as
an opinion letter of counsel as to the authority of Borrower and Guarantor and
the enforceability of the Loan Documents;
(g)    Borrower and Guarantor shall execute and deliver such other documents as
may be necessary or as may be required, in the opinion of counsel to
Administrative Agent, to effect the transactions contemplated hereby and
continue the liens and/or security interests under the Loan, as modified by this
Agreement; and
(h)    Borrower shall provide evidence satisfactory to Administrative Agent that
Borrower is in compliance with all insurance requirements under the Loan
Documents.
ARTICLE III -    MISCELLANEOUS
Section 3.1.    Default. If any indebtedness, covenant, agreement or condition
in this Agreement or in any other Loan Document, including, without limitation,
the New Note and First Amendment of Deed of Trust is not fully and timely paid,
performed, observed or kept, and such failure continues beyond any notice, cure
or grace period specified in the Loan Agreement or such other Loan Document,
such failure shall constitute a Default under the Loan Agreement and the Loan
Documents.
Section 3.2.    Payment of Expenses. Borrower agrees to pay to Lender the
reasonable attorneys’ fees and expenses of Administrative Agent’s counsel and
other expenses incurred by Administrative Agent in connection with this
Agreement.
Section 3.3.    Binding Agreement. This Agreement shall be binding upon, and
shall inure to the benefit of, the parties’ respective representatives,
successors and assigns.
Section 3.4.    Ratification. Except as otherwise expressly modified by this
Agreement, all terms and provisions of the Loan Agreement and the other Loan
Documents, including, without limitation, any and all representations and
warranties contained therein, shall remain unchanged and hereby are ratified and
confirmed and shall be and shall remain in full force and effect, enforceable in
accordance with their terms.
Section 3.5.    No Defenses. Borrower by its execution of this Agreement, hereby
declares that it has no set-offs, counterclaims, defenses or other causes of
action against Administrative Agent or any Lender arising out of the Loan, the
modification of the Loan, any documents mentioned herein or otherwise; and, to
the extent any such setoffs, counterclaims, defenses or other causes of action
may exist as of the Effective Date, whether known or unknown, such items are
hereby waived by Borrower.
Section 3.6.    Further Assurances. The parties hereto shall execute such other
documents as may be necessary or as may be required, in the opinion of counsel
to Administrative Agent, to effect the transactions contemplated hereby and the
liens and/or security interests of all other collateral instruments, as modified
by this Agreement. Borrower also agrees to provide to Administrative Agent such
other documents and instruments as Administrative Agent reasonably may request
in connection with the modification of the Loan effected hereby.
Section 3.7.    Usury Savings Clause. Notwithstanding anything to the contrary
contained in any Loan Document, the interest and fees paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non‑usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Lender shall
receive interest or a fee in an amount that exceeds the Maximum Rate, the
excessive interest

FIRST AMENDMENT TO LOAN DOCUMENTS (W Hotel Austin)    Page 6



--------------------------------------------------------------------------------



or fee shall be applied to the outstanding principal balance of the Indebtedness
or, if it exceeds the unpaid principal, refunded to Borrower. In determining
whether the interest or a fee contracted for, charged, or received by any Lender
exceeds the Maximum Rate, such person may, to the extent permitted by applicable
law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the Loan.
Section 3.8.    Non‑Waiver of Events of Default. Except as specifically provided
herein, neither this Agreement nor any other document executed in connection
herewith constitutes or shall be deemed (a) a waiver of, or consent by
Administrative Agent or Lenders to, any default or event of default which may
exist or hereafter occur under any of the Loan Documents, (b) a waiver by
Administrative Agent or Lenders
of any of Borrower’s obligations under the Loan Documents, or (c) a waiver by
Administrative Agent or Lenders of any rights, offsets, claims, or other causes
of action that Administrative Agent or Lenders may have against Borrower.
Section 3.9.    Enforceability. In the event the enforceability or validity of
any portion of this Agreement, the Loan Agreement or any of the other Loan
Documents is challenged or questioned, such provision shall be construed in
accordance with, and shall be governed by, applicable federal law or the law of
the State of Texas, whichever may be applicable.
Section 3.10.    Counterparts. This Agreement may be executed in several
counterparts, all of which are identical, each of which shall be deemed an
original, and all of which counterparts together shall constitute one and the
same instrument, it being understood and agreed that the signature pages may be
detached from one or more of such counterparts and combined with the signature
pages from any other counterpart in order that one or more fully executed
originals may be assembled.
Section 3.11.    Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE
EXTENT FEDERAL LAWS PREEMPT THE LAWS OF THE STATE OF TEXAS.
Section 3.12.    Entire Agreement. This Agreement, together with the other Loan
Documents, contain the entire agreements between the parties relating to the
subject matter hereof and thereof. This Agreement and the other Loan Documents
may be amended, revised, waived, discharged, released or terminated only by a
written instrument or instruments, executed by the party against which
enforcement of the amendment, revision, waiver, discharge, release or
termination is asserted. Any alleged amendment, revision, waiver, discharge,
release or termination which is not so documented shall not be effective as to
any party.
Section 3.13.    Release of Claims. For valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower on behalf of itself and on
behalf of its respective successors, assigns, partners, and agents, and the
members, directors, shareholders, officers and directors of its partners
(collectively, “Releasors”), hereby irrevocably and unconditionally release and
forever discharge Administrative Agent and each Lender and its successors,
assigns, agents, officers, employees, representatives, attorneys, and
affiliates, and all persons acting by, through, under, or in concert with any of
the aforesaid persons or entities (collectively, “Released Parties”), or any of
them, from and against any and all causes of action, suits, debts, liens,
obligations, liabilities, claims, demands, damages, judgments, losses, orders,
penalties, costs and expenses including, without limitation, attorneys’ fees, of
any kind or nature whatsoever, known or unknown, suspected or unsuspected, fixed
or contingent, liquidated or unliquidated, which any of the Releasors now have,
own, hold, or claim to have, own, or

FIRST AMENDMENT TO LOAN DOCUMENTS (W Hotel Austin)    Page 7



--------------------------------------------------------------------------------



hold, or at any time heretofore have had, owned, held or claimed to have had,
owned, or held against any of the Released Parties arising from, based upon, or
related to, whether directly or indirectly (collectively, “Claims”): (i) the
Loan; (ii) the Loan Documents; (iii) any and all other agreements, documents or
instruments referenced herein or in the Loan Documents or related hereto or
thereto; (iv) any defenses as to the enforcement of the Loan Documents; (v) any
act, omission, negligence or breach of duty by Administrative Agent or any
Lender regarding the Loan, excluding acts, omissions or negligence resulting
from Lender’s willful misconduct or gross negligence; or (vi) any theory of
lender liability regarding the Loan.
Section 3.14.    Representations and Warranties of Borrower. Borrower and
Guarantor each hereby represent and warrant to Administrative Agent and each
Lender that (a) such party has the power and authority to execute and deliver
this Agreement, the New Note, and the First Amendment of Deed of Trust and
perform its obligations hereunder and thereunder, and the execution, delivery
and performance of this Agreement, the New Note, and the First Amendment of Deed
of Trust have been duly authorized by all requisite action by such party, (b)
this Agreement, the New Note and the First Amendment of Deed of Trust
have been duly executed and delivered by such party, (c) to the best of such
party’s knowledge, no action of, or filing with, any tribunal is required to
authorize, or is otherwise required in connection with, the execution, delivery
and performance by such party of this Agreement, the New Note, and the First
Amendment of Deed of Trust, except those that have been made or obtained on or
before the date of this Agreement, (d) the Loan Documents, as amended by this
Agreement, are valid and binding upon such party and are enforceable against
such party in accordance with their terms, subject to Debtor Relief Laws, (e)
the execution, delivery and performance by such party of this Agreement does not
require the consent of any other person or entity, except those that have been
made or obtained on or before the date of this Agreement and, to the best of
such party’s knowledge, will not constitute a violation of any laws or material
agreement or understanding to which such party is a party or by which such party
is bound, and (f) as of the date hereof neither Borrower or Guarantor are in
default under any of the Loan Documents.
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL LOAN AGREEMENT
BETWEEN THE PARTIES RELATED TO THE SUBJECT MATTER HEREIN CONTAINED AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



FIRST AMENDMENT TO LOAN DOCUMENTS (W Hotel Austin)    Page 8



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement is executed effective as of the date first
written above.
BORROWER:
CJUF II STRATUS BLOCK 21 LLC,
a Delaware limited liability company
By:    Stratus Block 21 Investments, L.P.,
    a Texas limited partnership, Manager
By:    Stratus Block 21 Investments, GP, L.L.C.,
        a Texas limited liability company, General Partner
By: /s/ Erin D. Pickens
        Name:    Erin D. Pickens
        Title:    Sr. Vice President


GUARANTOR:


STRATUS PROPERTIES, INC.,
a Delaware corporation




By: /s/ Erin D. Pickens
Name: Erin D. Pickens
Title: Senior Vice-President


ADMINISTRATIVE AGENT AND LENDER:


BANK OF AMERICA, N.A.,
a national banking association




By: /s/ Jeff Hendricks
Name: Jeff Hendricks
Title: Senior Vice President





FIRST AMENDMENT TO LOAN DOCUMENTS (W Hotel Austin)    Signature Page

